Citation Nr: 0422258	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-32 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to Department of Veterans Affairs benefits 
under the provisions of Title 38, U.S.C.A., Chapter 35, 
Survivors' and Dependents' Educational Assistance.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946, from February 1951 to November 1952, and from October 
1961 to August 1962.  He was also a drilling member of the 
New Hampshire Air National Guard, as well as a civilian 
employee with the Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 3, 2003, rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  

In January 2004, during the pendency of the appeal, the 
appellant, widow of the veteran, and their daughter testified 
at a video-teleconference presided over by the undersigned.  
At the close of the hearing, the record was held open for an 
additional forty-five days to afford the appellant an 
opportunity to submit additional evidence.  The appellant 
submitted the additional evidence within the allotted time.  
See 38 C.F.R. § 20.1304 (2003).  




FINDINGS OF FACT

1.  VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's death certificate reports that he died in 
November 1968, at 52 years of age; the cause of death is 
listed as acute myocardial infarction, due to ventricular 
fibrillation, due to arteriosclerotic heart disease.  

3.  At the time of his death, the veteran was not service-
connected for any disability.  

4.  No competent medical evidence has been presented that 
attributes a fatal disease process to military service, to 
include active duty for training and inactive duty training.  

5.  The veteran was neither in receipt of nor entitled to 
receive compensation for a disability rated 100 percent 
totally disabling for a period of ten or more years 
immediately preceding death.  

6.  The appellant is the surviving spouse of the veteran; the 
veteran's death was not due to a service-connected 
disability; and, at the time of the veteran's death, he was 
not receiving monthly compensation payments.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, hasten or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.309, 3.312, 
3.326(a) (2003).  

2.  The criteria for entitlement to Dependence and Indemnity 
Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1310, 
1318, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

3.  The claim for VA Survivors' and Dependents' Educational 
Assistance benefits under Title 38, U.S.C.A., Chapter 35, 
lacks legal merit and must be denied as a matter of law.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case, see 
Bernard v. Brown, 4 Vet. App. 384 (1993), and there has been 
full compliance with the VCAA, and all other legal precedents 
applicable to the claim.  See Pelegrini II.  Under the facts 
of this case, the Board finds that the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what further evidence she should submit to substantiate her 
claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

In the case at hand, the appellant's substantially complete 
application was received in February 2002 and she was 
informed of the VCAA by VA letter of August 2002, which also 
advised her of the development actions required by the 
statute.  The initial adjudication took place in January 
2003.  A statement of the case was issued in September 2003, 
which contained the pertinent provisions of the VCAA.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Hence, 
there has been substantial compliance with Pelegrini II in 
that the appellant has received the VCAA content-complying 
notice and there has been proper subsequent VA process.  See 
Pelegrini II, slip op. 10-11.  

Essentially, the appellant maintains, in correspondence and 
testimony presented at a personal hearing, that the veteran 
died while taking a stress test, which she alleges was being 
conducted so that he could reenlist in the Air National 
Guard.  Under the circumstances, she claims that she is 
entitled to the benefits sought on appeal.  

Service Connection-Death

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see also 38 U.S.C.A. 
Chapter 11.  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  See 38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  A 
service-connected disability may be either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or it was 
etiologically related to the death.  See 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially, or materially, to the cause of 
death; combined to cause death; or aided or lent assistance 
to producing death.  See 38 C.F.R. § 3.312(c).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease, or some other manifestation of the 
disability, during service.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service, with continuity of symptomatology 
demonstrated thereafter.  See 38 C.F.R. § 3.303(b); see also 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical, 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

In "line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service, unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.1(m).  

"Armed Forces" means the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1(a).   "Reserve component" 
means the Army, Naval, Marine Corps, Air Force and Coast 
Guard Reserves and the National and Air National Guard of the 
United States.   38 C.F.R. § 3.1(b).  "Reserves" means 
members of a Reserve component of one of the Armed Forces.  
38 C.F.R. § 3.1(c).  "Veteran" means a person who served in 
the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable.  See 38 C.F.R. § 3.1(d).  

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty, or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training (emphasis added).  See 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

The veteran's death certificate shows that he died on 
Wednesday, November [redacted], 1968, in Exeter Hospital, while, 
according to the appellant, he was taking a stress test.  He 
was 52 years of age at the time.  The cause of death is 
listed as acute myocardial infarction, due to ventricular 
fibrillation, due to arteriosclerotic heart disease.  At the 
time of his death, he was not service-connected for any 
disability, nor was there any claim for VA benefits open and 
unresolved at the time of his death.  

The veteran's active duty military service medical records 
prior to 1956 do not show any complaints or symptomatology 
associated with a heart condition.  In 1956, while undergoing 
an Air National Guard reenlistment physical examination, an 
auricular fibrillation was revealed.  Following medical 
evaluation, he was granted a waiver to reenlist in the Air 
National Guard.  Subsequent waivers permitted him to continue 
reenlisting so that, at the time of his death in 1968, he was 
still a member of the Guard.  

There is no evidence of record that the veteran was on active 
duty orders on November [redacted], 1968, nor is there any evidence of 
record showing that he was instructed by any military 
personnel to undergo a stress test as a prerequisite to 
reenlisting in the Air National Guard.  He had undergone a 
general physical examination in December 1967, which did not 
show any change in the status of his heart condition.  His 
military personnel records confirm that, on prior occasions, 
he had sought and been granted waivers to reenlist in the Air 
National Guard, despite his irregular heart.  However, at the 
time of his death, he was in a non-VA, civilian hospital when 
he sustained his fatal heart attack, and nowhere in the 
record is there any confirmed evidence that he was on either 
active duty or active duty for training that day.  

The veteran's military retirement points record does not show 
that he was performing inactive duty training on Wednesday, 
November [redacted], 1968; his inactive duty training had occurred on 
November 2 and 3, 1968.  Although a recent change in the 
regulation now permits granting service connection for an 
individual who was participating in inactive duty training 
and is disabled or had died from an acute myocardial 
infarction, cardiac arrest, or a cerebrovascular accident, 
which occurred during such training, see 38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a), the veteran was not performing 
inactive duty training at the time of his fatal heart attack.  
Since the veteran did not meet the criteria, the change in 
regulation does not apply in the veteran's case.  

The veteran's heart condition was not incurred in or 
aggravated by military service, to include active duty for 
training and inactive duty training.  The Board has 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
Board finds that a service-connected disability did not 
cause, hasten or contribute substantially or materially to 
the veteran's death.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990).  

Dependence and Indemnity Compensation

DIC benefits may be payable to a surviving spouse, even 
though a veteran died of nonservice-connected causes, in the 
same manner as if the veteran's death were service-connected 
if:  (1) the veteran's death was not the result of his own 
willful misconduct, and  (2) at the time of death, the 
veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was:  (i) 
rated by VA as totally disabling for a continuous period of 
at least ten years immediately preceding death;  (ii) rated 
by VA as totally disabling continuously since the veteran's 
release from active duty and for at least five years 
immediately preceding death; or  (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  See 
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

For DIC purposes, "entitlement to receive" means that, at 
the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because:  (1) VA was paying the 
compensation to the veteran's dependents;  (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
§ 5314 to offset an indebtedness of the veteran;  (3) The 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date;  
(4) The veteran had not waived retired or retirement pay in 
order to receive compensation;  (5) VA was withholding 
payments under the provisions of 10 U.S.C. § 1174(h)(2);  (6) 
VA was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or  (7) VA was withholding payments under 
38 U.S.C. § 5308 but determines that benefits were payable 
under 38 U.S.C. § 5309.  Id.  

For DIC purposes, "rated by VA as totally disabling" 
includes total disability ratings based on unemployability. 
see 38 C.F.R. § 4.16.  Id.  

During the veteran's lifetime, the veteran was not service 
connected for any disability, nor had he submitted a claim 
for entitlement to service connection for any disease or 
injury.  As noted earlier in this decision, service 
connection for the cause of the veteran's death was denied 
since the evidence of record fails to show that his 
ventricular fibrillation, with arteriosclerotic heart 
disease, was related to active military duty, active duty for 
training, or inactive duty training.  Although the veteran 
died from a nonservice-connected disability, DIC could be 
awarded if the criteria, as enumerated above, were met.  
Unfortunately, in the veteran's case, the criteria for 
awarding DIC benefits to the appellant have not been met.  At 
the time of his death, the veteran was not receiving nor was 
he entitled to receive compensation for a service-connected 
disability that was rated as totally disabling for a 
continuous period of at least ten years immediately preceding 
death.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to grant the appellant 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert, 1 Vet. App. at 57-58.  

Chapter 35 Benefits

Title 38, U.S.C.A., Chapter 35, Survivors' and Dependents' 
Educational Assistance benefits are part of a program of 
education or special restorative training that may be 
authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38  U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  

Basic eligibility for certification of Survivors' and 
Dependents' Educational Assistance exists if the veteran:  
(1) was discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or, (5) if a serviceperson is on active 
duty as a member of the Armed forces and is, and, for a 
period of more than 90 days, has been, listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign government or power.  Service 
connected disability or death must have been the result of 
active military, naval, or air service on or after April 21, 
1898.  See 38 C.F.R. § 3.807.  

In this case, however, none of the criteria for basic 
eligibility for Chapter 35 benefits are met.  While the Board 
has sympathetically considered the appellant's assertions 
that death benefits should be awarded because she believes 
her husband's death occurred ancillary to his membership in 
the Air National Guard; unfortunately, that is not the case.  
Further, he died of a nonservice-connected disability, in 
fact, he was not service-connected for any disorder at the 
time of his death.  Hence, he was not receiving 
"compensation" payments at the time of his death.  Where, 
as here, the law and not the evidence is dispositive of the 
claim, the claim should be denied because of lack of legal 
merit or lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and Indemnity Compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 are denied.  

Department of Veterans Affairs benefits under the provisions 
of Title 38, U.S.C.A., Chapter 35, Survivors' and Dependents' 
Educational Assistance, are denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



